DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “instructing the door latch assembly to actuate … using the touch switch and the processor” and later recites “pivoting a handle body about a pivot axis such that the door latch assembly moves between the latched configuration and the unlatched configuration.” Claim 17 further recites “instructing the door latch assembly to actuate … if the door handle assembly is pivoted.” It is unclear if the door latch assembly is intended to be instructed based on the touch switch or the door handle assembly being pivoted, or if the door latch assembly is alternatively instructed to actuate based on the touch switch or the handle body pivoting. The disclosure describes instructing the door latch assembly to actuate using either the touch switch 74 or a sensor 160 (Spec. [0038]-[0039]) but the touch switch and sensor are not used together to instruct the door latch assembly. The specification appears to describe alternatively instructing a door latch assembly to actuate using the touch switch and the processor, regardless of whether the handle body is pivoted (paragraph [0038]) or pivoting the handle body about a pivot axis such that the door latch assembly moves, without using the touch switch (paragraph [0039]). For purposes of examination, the claims will be interpreted broadly.
Claims 17-20 are rejected for depending on an indefinite claim.
Claim 19 recites the limitation “a signal from the touch switch,” it is unclear if Applicant intends this limitation to be the same signal recited in claim 18 or a second signal from the touch switch. For purposes of examination, the limitation will be interpreted as the signal recited in claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino et al., US 7,439,632 B2 [hereinafter: Ogino], in view of Damboiu et al., US Pub. 2018/0038137 A1 [hereinafter: Damboiu], and Kobayashi et al., US Pub. 2004/0251695 A1 [hereinafter: Kobayashi]. 

Regarding claim 1, Ogino discloses a vehicle (Fig. 1) comprising:
a body (10 Fig. 1);
a vehicle door assembly (14 Fig. 1) coupled to the body (Fig. 1), wherein the vehicle door assembly comprises:
	a door lock assembly (col. 4 lines 35-37); and
	a door handle assembly (6d Fig. 1); and
	an actuator configured to actuate the door lock assembly (5d Fig. 1);
wherein the door handle assembly comprises a door handle body (6d Fig. 1), the handle body comprising a touch switch that is used to control operation of the actuator (col. 5 lines 36-30); and 
a processor (4 Fig. 1) configured to instruct the actuator to actuate the door lock assembly from a locked configuration to an unlocked configuration (step S60 Fig. 2) and instruct a power slide door unit (9d Fig. 1) to move the vehicle door assembly from a closed configuration to an open configuration (step S80 Fig. 2) if the vehicle door assembly is in the closed and locked configuration (col. 5 lines 54-59, 66-67).
Although Ogino discloses a door lock assembly, Ogino does not explicitly disclose a door latch assembly operable to latch and unlatch the vehicle door assembly to the body; and the door lock assembly operable to lock and unlock the door latch assembly.
Damboiu teaches a door latch assembly (2 Fig. 6) operable to latch and unlatch the vehicle door assembly to a body ([0042], [0046]); a door lock assembly (3 Fig. 3) operable to lock and unlock the door latch assembly ([0046], [0059]); and an actuator (14 Fig. 7) configured to actuate the door lock assembly ([0067]).
Ogino does not explicitly disclose a door latch assembly or the features of the door lock assembly, but is well known and understood in the art that a door lock assembly is operable to lock and unlock a door latch assembly that latches the door to a vehicle body, as evidenced by Damboiu. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly disclosed by Ogino to include a door latch assembly operable to latch and unlatch a vehicle door assembly to a body and a door lock assembly operable to lock and unlock the door latch assembly as taught by Damboiu to practice the vehicle door assembly disclosed by Ogino and prevent release of the door in a crash for additional safety (Damboiu [0053]).
Ogino, in view of Damboiu, is silent to a door handle assembly operatively coupled to the door latch assembly, the handle assembly configured to move between a latched configuration and an unlatched configuration, and wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration.
Kobayashi teaches a door handle assembly (11 Fig. 4) operatively coupled to a door latch assembly ([0045]), the door handle assembly configured to move between a latched configuration (Fig. 1) and an unlatched configuration (Fig. 5); 
wherein the door handle assembly is gapless (Fig. 4) and comprises a handle body (14, 15 Fig. 4) that pivots about a pivot axis between the latched configuration and the unlatched configuration (Figs. 4-5, [0043]: the handle body pivots about the projection 15c), the handle body comprising a touch switch (22 Fig. 4). 
Ogino, in view of Damboiu, teach a door handle assembly but are silent to the structure of the door handle assembly, one of ordinary skill in the art would look to Kobayashi to teach a door handle assembly to practice the vehicle door assembly taught by Ogino, in view of Damboiu. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the door handle assembly operatively coupled to a door latch assembly and configured to move between a latched configuration and an unlatched configuration, wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration taught by Kobayashi for a door handle assembly with a touch switch that has reduced design time and reliable electrical performance (Kobayashi [0006], [0057]-[0058], 0062]).

Regarding claim 5, Ogino, in view of Damboiu and Kobayashi, teaches the vehicle of claim 1, but does not explicitly teach the power slide door unit moves the door assembly from the closed configuration to the open configuration based on actuation of the touch switch.
Ogino, as modified by Damboiu and Kobayashi, teaches the actuation of the door lock assembly in order to unlock door based on actuation of the touch switch after checking an ID code (Ogino col. 5 lines 22-30). Ogino additionally teaches the door lock assembly unlocks and the power slide door unit automatically opens the door upon checking an ID code (Ogino col. 5 lines 54-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Damboiu and Kobayashi to additionally provide the power slide door unit moves the door assembly from the closed configuration to the open configuration based on actuation of the touch switch in order to automatically open the door to reduce the user’s burden (Ogino col. 4 lines 10-14) and increase convenience by opening the door when desired and making it unnecessary to issue separate commands to control the door (Ogino col. 7 lines 36-40, 60-61).

Regarding claim 6, Ogino, in view of Damboiu and Kobayashi, teaches the vehicle of claim 5, wherein the handle body has an internal volume (Kobayashi S3 Fig. 4), the door handle assembly further comprising a connector assembly (Kobayashi 24, 27 Fig. 1) comprising a communication line (Kobayashi 24 Fig. 5) that extends from the touch switch toward the pivot axis (Kobayashi illustrated in Fig. 1).

Regarding claim 7, Ogino, in view of Damboiu and Kobayashi, teaches the vehicle of claim 6, wherein the touch switch (Kobayashi 22 Fig. 4, as modified above) is located nearer to an end of the handle body than the pivot axis (Kobayashi Fig. 4 illustrates the touch switch 24 is located nearer to an end of the handle body with arm 15b than the pivot axis). 

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino, US 7,439,632 B2, in view of Damboiu, US Pub. 2018/0038137, and Kobayashi, US Pub. 2004/0251695, as applied to claims 1 and 5 above and further in view of Kumar et al., US Pub. 2017/0234054 A1 [hereinafter: Kumar].

Regarding claim 2, Ogino, in view of Damboiu and Kobayashi, teaches the vehicle of claim 1, further wherein the processor instructs the actuator to actuate the door lock assembly based on the actuation of the touch switch (Ogino col. 5 lines 26-30).
However, Ogino, in view of Damboiu and Kobayashi, do not explicitly teach a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch. 
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to the processor ([0020]) that stores logic that, when executed by the processor, instruct an actuator ([0020]-[0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Damboiu and Kobayashi, to include a memory module communicatively coupled to the processor that stores logic, that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch, as suggested by Kumar, in order to provide instructions for processing input information and controlling operation of the door lock assembly corresponding to the input information (Kumar [0021]) to utilize the processor taught by Ogino, in view of Damboiu and Kobayashi with a reasonable expectation of success. 

Regarding claim 3, Ogino, in view of Damboiu, Kobayashi and Kumar, teaches the vehicle of claim 2, wherein the memory module stores logic that, when executed by the processor, instructs actuation of another actuator to actuate the door latch assembly (Damboiu 22 Fig. 4, [0066]: as modified above, another actuator is controlled by the processor to actuate the door latch assembly). However, Ogino, in view of Damboiu, Kobayashi, and Kumar, is silent the memory module storing to logic that, when executed by the processor, instructs actuation of another actuator to actuate the door latch assembly based on actuation of the touch switch.
Ogino teaches the vehicle door assembly being unlocked based on actuation of the touch switch after checking an ID code (col. 5 lines 22-30). Ogino additionally teaches the processor is configured to unlock and open the door, when the door has a power slide door unit, based on the ID code (col. 5 lines 54-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory module taught by Ogino, in view of Damboiu, Kobayashi, and Kumar, to additionally include logic that, when executed by the processor, instructs another actuator to actuate the door latch assembly based on actuation of the touch switch in order to automatically open the door when the user touches the door handle and increase convenience of the user by making it unnecessary to issue separate commands for unlocking and unlatching (Ogino col. 5 lines 26-30, 60-64). 

Regarding claim 8, Ogino, in view of Damboiu and Kobayashi, teaches the vehicle of claim 5, but are silent to a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, either instructs the actuator to actuate the door lock assembly when the touch switch is actuated or instructs the power slide door unit to place the door assembly in the open configuration when the door assembly is in the unlocked configuration and the closed configuration when the touch switch is actuated.
Ogino, in view of Damboiu and Kobayashi, teaches the processor is configured to either instruct the actuator to actuate the door lock assembly when the touch switch is actuated or instruct the power slide door unit to place the door assembly in the open configuration (note the claim recites alternative limitations, only one is required; Ogino col. 4 lines 37-39, col. 5 lines 26-30), but does not explicitly teach when the door assembly is in the unlocked configuration and the closed configuration when the touch switch is actuated. One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the door assembly taught by Ogino, in view of Damboiu and Kobayashi has to be initially in the unlocked and closed configurations in order to be properly locked as suggested by Ogino. 
However, Ogino, in view of Damboiu and Kobayashi, do not explicitly disclose a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, either instructs the actuator to actuate the door lock assembly when the touch switch is actuated or instructs the power slide door unit to place the door assembly in the open configuration when the door assembly is in the unlocked configuration and the closed configuration when the touch switch is actuated. 
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to the processor ([0020]) that stores logic that, when executed by the processor, instruct an actuator ([0020]-[0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Damboiu and Kobayashi, to include a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, instructs the actuator to actuate the door lock assembly when the touch switch is actuated when the door assembly is in the unlocked configuration and the closed configuration when the touch switch is actuated in order to provide instructions for processing input information and controlling operation of the door lock assembly corresponding to the input information (Kumar [0021]) to practice the processor taught by Ogino, in view of Damboiu and Kobayashi with a reasonable expectation of success. 

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino, US 7,439,632 B2, in view of Damboiu, US Pub. 2018/0038137 A1, and Ieda et al., US Pub. 2004/0262139 A1 [hereinafter: Ieda]. 

Regarding claim 9, Ogino discloses a vehicle (Fig. 1) comprising a vehicle door assembly (14 Fig. 1) comprising:
a door lock assembly (col. 4 lines 35-37); and
a door handle assembly (6d Fig. 1);
an actuator configured to actuate the door lock assembly (5d Fig. 1);
wherein the door handle assembly comprises a door handle body (6d Fig. 1), the handle body comprising a touch switch that is used to control operation of the actuator (col. 5 lines 36-30); and 
a processor (4 Fig. 1) configured to instruct the actuator to actuate the door lock assembly from a locked configuration to an unlocked configuration (step S60 Fig. 2) and instruct a power slide door unit (9d Fig. 1) to move the vehicle door assembly from a closed configuration to an open configuration (step S80 Fig. 2) if the vehicle door assembly is in the closed and locked configurations (col. 5 lines 54-59, 66-67).
Although Ogino discloses a door lock assembly, Ogino does not explicitly disclose a door latch assembly operable to latch and unlatch the vehicle door assembly to the body; and the door lock assembly operable to lock and unlock the door latch assembly.
Damboiu teaches a door latch assembly (2 Fig. 6) operable to latch and unlatch the vehicle door assembly to a vehicle body ([0042], [0046]); a door lock assembly (3 Fig. 3) operable to lock and unlock the door latch assembly ([0046], [0059]); and an actuator (14 Fig. 7) configured to actuate the door lock assembly ([0067]).
Ogino does not explicitly disclose a door latch assembly or the operation of the door lock assembly, but is well known and understood in the art that a door lock assembly is operable to lock and unlock a door latch assembly that latches the door to a vehicle body, as evidenced by Damboiu. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door assembly disclosed by Ogino to include a door latch assembly operable to latch and unlatch a vehicle door assembly to a body and a door lock assembly operable to lock and unlock the door latch assembly as taught by Damboiu to practice the vehicle door assembly disclosed by Ogino and prevent release of the door in a crash for additional safety (Damboiu [0053]).
Ogino, in view of Damboiu, is silent to a door handle assembly operatively coupled to the door latch assembly, the handle assembly configured to move between a latched configuration and an unlatched configuration, and wherein the door handle assembly comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration.
Ieda teaches a door handle assembly (3 Fig. 1) operatively coupled to a door latch assembly ([0022], [0045]: the user operates the handle to open the door, corresponding to being operatively coupled to a door latch assembly), the door handle assembly configured to move between a latched configuration and an unlatched configuration ([0024]: the handle rotates from a latched configuration to an unlatched configuration about the hinge portion 31); 
wherein the door handle assembly comprises a handle body (4, 32 Fig. 1) that pivots about a pivot axis between the latched configuration and the unlatched configuration ([0024]), the handle body comprising a touch switch (70 Fig. 1) that is used to control operation of an actuator ([0052]).  
Ogino, in view of Damboiu, teach a door handle assembly but are silent to the structure and operation of the door handle assembly; one of ordinary skill in the art would look to Ieda to teach a door handle assembly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the door handle assembly operatively coupled to a door latch assembly and configured to move between a latched configuration and an unlatched configuration, wherein the door handle assembly comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration taught by Ieda for a door handle assembly with a touch switch that is waterproof (Ieda [0040]) and can withstand excessive operation force (Ieda [0049]-[0050]).

Regarding claim 11, Ogino, in view of Damboiu and Ieda, teaches the vehicle of claim 9, but does not explicitly teach the power slide door unit moves the vehicle door assembly from the closed configuration to the open configuration based on actuation of the touch switch.
Ogino, as modified by Damboiu and Ieda, teaches the actuation of the door lock assembly in order to unlock door based on actuation of the touch switch after checking an ID code (Ogino col. 5 lines 22-30). Ogino additionally teaches the door lock assembly unlocks and the power slide door unit automatically opens the door upon checking an ID code (Ogino col. 5 lines 54-59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Damboiu and Ieda to additionally provide the power slide door unit moves the vehicle door assembly from the closed configuration to the open configuration based on actuation of the touch switch in order to automatically open the door to reduce the user’s burden (Ogino col. 4 lines 10-14) and increase convenience by opening the door when desired and making it unnecessary to issue separate commands to unlock then open the door (Ogino col. 7 lines 36-40, 60-61).

Regarding claim 12, Ogino, in view of Damboiu and Ieda, teaches the vehicle of claim 11, wherein the handle body has an internal volume (Ieda Fig. 1), the door handle assembly further comprising a connector assembly (Ieda 8, 91 Fig. 1) comprising a communication line (Ieda 8 Fig. 7) that extends from the touch switch toward the pivot axis (Ieda illustrated in Figs. 7-8).

Regarding claim 13, Ogino, in view of Damboiu and Ieda, teaches the vehicle of claim 12, wherein the touch switch (as modified above, Ieda 70 Fig. 1) is located nearer to an end of the handle body than the pivot axis (Ieda Fig. 1 illustrates the switch 70 located nearer to the end with portion 33 than the pivot axis). 

Regarding claim 14, Ogino, in view of Damboiu and Ieda, teaches the vehicle of claim 12, wherein the handle body comprises an outboard portion (Ieda 4 Fig. 1) and an inboard portion (Ieda 32 Fig. 1) that is coupled to the outboard portion defining the internal volume (Ieda [0043]). 

Regarding claim 15, Ogino, in view of Damboiu and Ieda, teaches the vehicle of claim 15, wherein the communication line exits the internal volume through an opening in the inboard portion (Ieda 35 Fig. 1, [0028]).

Claim 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino, US 7,439,632 B2, in view of Hunt et al., US Pub. 2018/0171680 A1 [hereinafter: Hunt], and Savant et al., US Pub. 2021/0108450 A1 [hereinafter: Savant].

Regarding claim 16, Ogino disclose a method of operating a vehicle door assembly comprising a door handle assembly (6d Fig. 1), the method comprising:
instructing a door lock assembly (5d Fig. 1) to actuate from an unlocked configuration to a locked configuration with an actuator using a touch switch and a processor (4 Fig. 1; col. 5 lines 22-30);
instructing a power slide door unit (9d Fig. 1) to move the door assembly from a closed configuration to an open configuration using the processor (col. 7 lines 28-36);
wherein the processor (4 Fig. 1) is configured to instruct the actuator to actuate the door lock assembly from a locked configuration to an unlocked configuration (step S60 Fig. 2) and is configured to instruct a power slide door unit (9d Fig. 1) to move the vehicle door assembly from a closed configuration to an open configuration (step S80 Fig. 2) if the vehicle door assembly is in the closed and locked configurations (col. 5 lines 54-59, 66-67).
Ogino is silent to instructing a door latch assembly to actuate from a latched configuration to an unlatched configuration using the touch switch and the processor.
Hunt teaches instructing a door latch assembly (4, 5 Fig. 2) to actuate from a latched configuration to an unlatched configuration (Fig. 2 illustrates movement from a latched configuration to an unlatched configuration).
Ogino teaches instructing a power slide door unit to move the door assembly but does not explicitly disclose instructing a door latch assembly to first actuate to an unlatched configuration; is well known and understood in the art that a door latch assembly is operable to release or retain a vehicle door, as evidenced by Hunt. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ogino to further include instructing a door latch assembly to actuate from a latched configuration to an unlatched configuration as taught by Hunt to prevent age- or temperature-related malfunctions in the door latch assembly (Hunt [0013]) and release the door assembly to be moved by the power slide door unit disclosed by Ogino.
Ogino, in view of Hunt, does not explicitly disclose instructing the power slide door unit to move the door assembly from a closed configuration to an open configuration using the touch switch and the processor.
Ogino also discloses instructing the door lock assembly to actuate based on actuation of the touch switch after checking an ID code (Ogino col. 5 lines 22-30), and instructing the door lock assembly to unlock and the power slide door unit to open the door upon checking an ID code (Ogino col. 5 lines 54-59). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ogino, in view of Hunt, to include instructing the power slide door unit to move the door assembly from a closed configuration to an open configuration using the touch switch and the processor in order to increase convenience by automatically opening the door for an authorized user and reduce the user’s burden (Ogino col. 4 lines 10-14).
Ogino, in view of Hunt, does not explicitly disclose pivoting a handle body about a pivot axis such that the door latch assembly moves between the latched configuration and the unlatched configuration, the handle body comprising the touch switch.
Savant teaches pivoting a handle body (2 Fig. 1) about a pivot axis ([0057], [0116]) such that the door latch assembly moves between a latched configuration and an unlatched configuration ([0035], [0125]), the handle body comprising a touch switch (6a, 8 Fig. 3).
Ogino, in view of Hunt, is silent to the details of the handle body. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention modify the method taught by Ogino, in view of Hunt, to include pivoting the handle body about a pivot axis such that the door latch assembly moves between the latched configuration and the unlatched configuration, the handle body comprising the touch switch, as taught by Savant, so the door latch assembly can be unlatched in case the touch switch fails (Savant [0037]). 

Regarding claim 17, Ogino, in view of Hunt and Savant, teaches the method of claim 16, further comprising, with the processor (Ogino 4 Fig. 1, as modified above), instructing the door latch assembly to actuate from the latched configuration to the unlatched configuration if the door handle assembly is pivoted (Savant [0122], [0135]: as modified above, pivoting the door handle assembly to the over-opening position generates a signal to the processor to actuate the door latch assembly to the unlatched configuration). 

Regarding claim 20, Ogino, in view of Hunt and Savant, teaches the method of claim 16, wherein the touch switch (Savant 6a, 8 Fig. 3) is located nearer an end of the handle body than the pivot axis (Savant Fig. 3). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino, US 7,439,632 B2, in view of Hunt, US Pub. 2018/0171680 A1, and Savant, US Pub. 2021/0108450 A1, as applied to claim 16 above and further in view of Kumar et al., US Pub. 2017/0234054 A1 [hereinafter: Kumar].

Regarding claim 18, Ogino, in view of Hunt, teaches the method of claim 16. However, Ogino, in view of Hunt and Savant, do not explicitly teach a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch. 
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to the processor ([0020]) that stores logic that, when executed by the processor, instruct an actuator ([0020]-[0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Hunt and Savant, to include a memory module communicatively coupled to the processor that stores logic, that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch, as suggested by Kumar, in order to provide instructions for processing input information and controlling operation of the door lock assembly corresponding to the input information (Kumar [0021]) to utilize the processor as taught by Ogino, in view of Hunt and Savant with a reasonable expectation of success. 

Regarding claim 19, Ogino, in view of Hunt, teaches the method of claim 18. However, Ogino, in view of Hunt and Savant, do not explicitly teach a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, instructs the actuator to actuate the door latch assembly based on actuation of the touch switch. 
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to the processor ([0020]) that stores logic that, when executed by the processor, instruct an actuator ([0020]-[0021]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle taught by Ogino, in view of Hunt and Savant, to include a memory module communicatively coupled to the processor that stores logic, that, when executed by the processor, instructs the actuator to actuate the door latch assembly based on actuation of the touch switch, as suggested by Kumar, in order to provide instructions for processing input information and controlling operation of the door latch assembly corresponding to the input information (Kumar [0021]) to utilize the processor to automatically unlock and open the door as taught by Ogino, in view of Hunt and Savant, with a reasonable expectation of success. 


Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims under 112(b) have been withdrawn. However, upon further consideration, a new ground of rejection of claims 16-20 is made in view the amendments to claims 16-17 (see above).
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurpinski et al., US 8022808, related to a vehicle door assembly and method of operating, wherein a processor is configured to determine a handle switch actuation and unlock doors, if locked, then open doors, if the doors are initially closed and locked, or lock the doors if initially unlocked and closed.
Sobecki et al., US 2014/0327252, related to a vehicle door assembly comprising a handle body that is pivoted to instruct an actuator to unlatch the door.
Sueyoshi et al., US 2003/0122556, related to a vehicle door assembly and method of operating, including a handle body that is pivotable and has a communication line which extends through an inboard portion of the handle body.
Ichinose, US 2018/0355636, related to a vehicle and method of operating a vehicle door assembly that includes a touch switch on a handle body that can be actuated to release a latched door and a processor that instructs the latch and lock assembly to actuate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675